UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6761


JABBAR JOMO STRAWS,

                                              Plaintiff - Appellant,

          versus


JASON CRAWFORD, Lexington County Sheriff’s
Department; JASON SHULER, Batesburg Leesville
Police Department,

                                             Defendants - Appellees,

          and


LEXINGTON   COUNTY    SHERIFF’S   DEPARTMENT;
BATESBURG-LEESVILLE POLICE DEPARTMENT,

                                                          Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:06-cv-03220-HFF)


Submitted:   September 26, 2007           Decided:   October 11, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jabbar Jomo Straws, Appellant Pro Se. William Henry Davidson, II,
Daniel C. Plyler, DAVIDSON, MORRISON & LINDEMANN, PA, Columbia,
South Carolina, for Appellee Jason Crawford.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Jabbar Jomo Straws appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.    Straws v. Crawford,

No. 4:06-cv-03220-HFF (D.S.C. May 2, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 3 -